EXHIBIT 10.2



Fourth Restated Partial
Requirements Agreement


This FOURTH RESTATED PARTIAL REQUIREMENTS AGREEMENT (this "Agreement"), dated as
of November 3, 2009, is entered into among Metropolitan Edison Company, a
Pennsylvania corporation ("MetEd"), Pennsylvania Electric Company, a
Pennsylvania corporation ("Penelec"), on behalf of itself and The Waverly
Electric Power and Light Company, a New York corporation ("Waverly," and
together with MetEd and Penelec, "Buyers"), and FirstEnergy Solutions Corp., an
Ohio corporation (“Seller”), all of which are wholly owned subsidiaries of
FirstEnergy Corp., an Ohio corporation.  The Buyers and Seller may individually
be referred to as a “Party” or collectively as “Parties” in this Agreement.


WHEREAS, Buyers are electric distribution companies with an obligation to serve
retail customers under New York and Pennsylvania law (hereinafter “Provider of
Last Resort Obligation”);


WHEREAS, Seller is authorized to sell wholesale capacity, energy, and ancillary
services to Buyers under First Revised Service Agreements Nos. 1 and 2,
effective June 1, 2002 ("Service Agreements"), pursuant to Seller's FERC
Electric Tariff, Original Volume No. 1, and is authorized under the Service
Agreements to require a "Confirmation Letter" to document transactions
thereunder;


WHEREAS, Buyers currently obtain from Seller some or all of the wholesale
capacity ("Capacity Resources") and energy (“Energy Resources”) necessary to
satisfy their retail Provider of Last Resort Obligation;


WHEREAS, the Parties previously entered into a Third Restated Partial
Requirements Agreement, dated November 1, 2008, among the Parties (as amended,
modified or supplemented prior to the date hereof, the "Requirements
Agreement");


WHEREAS, in lieu of Seller giving notice of termination of the Requirements
Agreement, the  Parties agree to amend and restate the Requirements Agreement to
provide for: (i) Seller to sell additional Energy Resources to Buyers, and that
Buyers will purchase from Seller, beginning January 1, 2010, on the terms set
forth herein; (ii) a hedge against Buyers’ congestion  expenses  and marginal
losses; and (iii)  clarification of certain existing terms and conditions in the
Requirements Agreement; and


WHEREAS, the Requirements Agreement is a "Confirmation Letter" as such term is
used in the Service Agreements, and the Parties desire to amend and restate
their obligations under the Requirements Agreement by entering this Agreement,
which also constitutes a "Confirmation Letter" as such term is used in the
Service Agreements.


NOW THEREFORE, in consideration of the mutual agreements, covenants and
conditions herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound, Buyers and Seller hereby agree as follows:
 
 
 
 
 

--------------------------------------------------------------------------------

 
 


1. Purchase.  Buyers agree to purchase Capacity and Energy Resources from Seller
(such Resources collectively, "Seller Resources") to satisfy their Provider of
Last Resort Obligation to the extent that Buyers have a need for Capacity and
Energy Resources in excess of Buyers’ Capacity and Energy Resources otherwise
committed or available to satisfy such obligation (such committed or available
resources, "Committed Resources") subject to the limitations below.


a)  For the period beginning January 1, 2010, and ending December 31, 2010, the
Capacity Resources purchased by Buyers will not exceed 3544 megawatts in any
hour (the "Budgeted Capacity Amount").
b)  For the period beginning on January 1, 2010, and ending December 31, 2010,
Buyers will purchase all Energy Resources in excess of Committed Resources from
Seller.
c)  For purposes of this Agreement, but except as provided by Section 5,
Committed Resources include, but are not limited to, Capacity and Energy
Resources produced by or pursuant to non-utility generation under contract to
Buyers ("NUG Generation"), Buyer-owned generating facilities, existing purchased
power contracts with persons other than Seller (including capacity, energy and
related services obtained by Seller as agent for Buyers), and distributed
generation.
d)  For the avoidance of doubt, Seller is the residual supplier to Buyers for
Energy Resources that exceed the  Committed Resources, but is not required to
supply Buyers with more Capacity Resources than the Budgeted Capacity Amount.


2. Assignment of Constellation Energy Purchases. Effective January 1, 2010,
Buyers  hereby assign to Seller all of Buyers’ rights, and to the extent arising
on or after the assignment date, all of their liabilities under their
confirmations for the purchase of 1300 MW of round-the-clock energy from
Constellation Power Source, Inc. (“Constellation Confirmations”).  Seller hereby
assumes such rights and liabilities and agrees to be bound by the terms and
conditions of the Constellation Confirmations, and Seller assumes all risk of
Constellation’s failure to supply under the Constellation Confirmations.

 
3. Agency.  Buyers may authorize Seller to act as agent for Buyers in obtaining
capacity, energy and related services on Buyers' behalf when the Parties agree
that such capacity, energy and related services are reasonable and
economic.  Buyers shall authorize Seller to act as agent by giving Notice to
Seller of such authorization, including its scope and duration.


4. Sale.  Seller agrees to supply and sell the Budgeted Capacity Amount and all
Energy Resources required to meet the Buyers’ Provider of Last Resort
Obligation, less any Committed Resources used to satisfy such Provider of Last
Resort Obligation, under the terms and conditions set forth in this Agreement,
and will comply with all requirements of the Federal Energy Regulatory
Commission ("FERC"), the New York Public Service Commission and the Pennsylvania
Public Utility Commission and with the applicable requirements of PJM
Interconnection, LLC ("PJM") in supplying Buyers with the Seller Resources.
 
 
 
 
2

--------------------------------------------------------------------------------

 
 
 


5. NUG Sales.  Each Buyer will give Notice to Seller that the Buyer intends to
sell NUG Generation to third parties other than pursuant to the Buyer's Provider
of Last Resort Obligation (such sales, "NUG Sales") at least 10 business days
prior to the first such NUG Sale and if Seller does not object in writing to
such NUG Sales within 5 business days of receiving the Buyer's Notice, (i) the
Buyer may engage in the NUG Sales described in the Buyer's Notice; and (ii) such
NUG Sales shall be excluded from the calculation of Committed Resources used to
satisfy the Buyer's Provider of Last Resort Obligation, and Seller shall provide
replacement Energy Resources required by the Buyer; provided, that Seller shall
not be responsible for supplying Capacity Resources or capacity credits to
replace any Capacity Resources or capacity credits sold by the Buyer as part of
its NUG Sales.  To the extent that Buyers notified Seller of  NUG sales pursuant
to the terms of the Requirements Agreement, no additional notice is required
under this Section 5.


6. Forecast of Provider of Last Resort Obligation and Committed Resources.  No
later than sixty days prior to the beginning of 2010, Buyers shall provide
Seller a forecast (“Annual Forecast”) of the Capacity and Energy Resources
necessary to satisfy their Provider of Last Resort Obligation, the Seller
Resources to be purchased (which, for the avoidance of doubt, shall not exceed
the Budgeted Capacity Amount), and their Committed Resources for 2010.  The
Annual Forecast will be provided in the format and detail agreed upon by the
Parties.  Buyers will update the Annual Forecast no less frequently than monthly
for known changes, including but not limited to the changes described in Section
5.


7. (a)  Delivery Points.  Seller shall inform Buyers telephonically by 8:00 A.M.
East Coast time each day on which Seller Resources are scheduled to be sold to
Buyers within the following twenty-four (24) hour period of the points at which
Seller shall deliver Seller Resources to Buyers (such points, the "Delivery
Points").


                   (b) Transfer of Title; Transmission and Scheduling.  Title
and risk of loss for Seller Resources shall pass to Buyers at the Delivery
Points.  Seller shall sell and deliver, or cause to be delivered, and Buyers
shall purchase and receive, or cause to be received, Seller Resources at the
Delivery Points.  Seller shall be responsible for any costs or charges imposed
on or associated with Seller Resources or their delivery up to the Delivery
Points, including any costs or charges associated with transmission service or
scheduling services.  Buyers shall be responsible for any costs or charges
imposed on or associated with Seller Resources or their receipt at and from the
Delivery Points, including any costs or charges associated with transmission
service or scheduling services.


8. Price for Provider of Last Resort Service.


         (a) Direct Sales.  MetEd and Penelec shall pay Seller $42.77 and $44.42
per megawatt-hour, respectively, for all Seller Resources delivered to Buyers
during calendar year 2010.  The Parties will agree upon a transfer date for the
funds remitted to Seller that will be no less frequently than monthly.
 
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
         (b) Procurement as Agent.  Buyers shall reimburse Seller for all costs,
charges and fees Seller incurs in procuring Committed Resources on Buyers'
behalf under Section 3 of this Agreement.  For the avoidance of doubt, Seller
shall not charge Buyers any mark-up, profit fee, or commission for Seller's
services in procuring Committed Resources pursuant to Section 3 of this
Agreement.


9. Congestion Hedge.  Seller will manage the Seller Resources, including, but
not limited to the Constellation Confirmations, under this Agreement consistent
with good utility practice, with the objective that the Buyers’ congestion
expenses and net marginal losses billed by PJM (“Congestion Expense”) do not
exceed $208 million for MetEd and $79 million for Penelec for Seller Resources
delivered during 2010 (“Congestion Cap”).  If Buyers’ Congestion Expense as
billed by PJM during 2010 exceeds $208 million for MetEd, or $79 million for
Penelec, Seller will reimburse  MetEd or Penelec, as applicable, for the
Congestion Expense  in excess of the Congestion Cap. Reimbursement will take the
form of either payment by Seller to Buyers or a net billing transaction under
this Agreement as agreed to by the Parties.

 
10. Other Services Provided by Seller.  Subject to receiving any necessary
approvals or waivers from FERC, (a) Seller may provide Buyers technical advice
and assistance and other services as may be reasonably necessary to assist
Seller in minimizing its costs of providing Seller Resources, such services
including but not limited to price forecasting, risk management advice,
management of congestion expenses and related services, and (b) Buyers shall
provide Seller with data necessary to perform such services.  No fee or charges
in addition to those imposed by other terms of this Agreement shall be imposed
for services provided by Seller pursuant to this Section 10.


11. Effective Date and Term.  This Agreement amends and restates the
Requirements Agreement in its entirety; provided however, that except with
respect to the obligations under Section 6 of this Agreement which will take
effect immediately, this Agreement shall be effective  January 1, 2010 and will
remain in effect until midnight on December 31, 2010 (“Expiration Date”) and the
Requirements Agreement will remain in effect until midnight on December 31,
2009.   Expiration of this Agreement does not relieve the Parties of any
unfulfilled obligations or undischarged liabilities incurred under this
Agreement.  These obligations and liabilities and the applicable provisions of
this Agreement creating or relating to such obligations and liabilities shall
survive the Expiration Date.


12. Regulatory Out Termination.  In the event that a Party’s obligations under
this Agreement are materially and adversely affected by a change in law, rule,
regulation, or other action by a governmental authority or regulatory agency,
the adversely affected Party may terminate this Agreement upon sixty days'
written notice to the other Party.


13. Force Majeure.  Neither Party’s performance under this Agreement is excused
by force majeure.
 
 
 
 
4

--------------------------------------------------------------------------------

 
 


14. Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania without regard to
the choice of law rules thereof.


15. Execution in Counterparts; Facsimile Signatures. This Agreement may be
executed in multiple counterparts, each of which shall be considered an original
instrument, but all of which shall be considered one and the same agreement, and
shall become binding when all counterparts have been signed by each of the
Parties and delivered to each Party hereto.  Delivery of an executed signature
page counterpart by telecopies or e-mail shall be as effective as delivery of a
manually executed counterpart.


16. Representation and Warranties. Each Party represents and warrants that it
has full authority and right to enter into this Agreement.


17. Effect of Agreement.  Subject to Section 11, this Agreement supersedes and
replaces all prior agreements among the Parties with respect to the subject
matter hereof, including the Requirements Agreement and the Call Options for
off-peak power executed pursuant to the Requirements Agreement.


18. Notice.  All notices and other communications under this Agreement
("Notices") shall be in writing and shall be deemed duly given (a) when
delivered personally or by prepaid overnight courier, with a record of receipt,
(b) the fourth day after mailing if mailed by certified mail, return receipt
requested, or (c) the day of transmission, if sent by facsimile, telecopy or
e-mail (with a copy promptly sent by prepaid overnight courier with record of
receipt or by certified mail, return receipt requested), to the Parties at the
following addresses or telecopy numbers (or to such other address or telecopy
number as a Party may have specified by notice given to the other Parties
pursuant to this provision):


If to Buyers:


Dean W. Stathis
2800 Pottsville Pike
P.O. Box 16001
Reading, PA  19612
Email:                 dstathis@firstenergycorp.com
Tel. No.:                 (610) 921-6766
Fax No.:                 (610) 939-8542


with a copy (which shall not constitute Notice) to:


Linda R. Evers, Esq.
2800 Pottsville Pike
P.O. Box 16001
Reading, PA  19612
Email:                 levers@firstenergycorp.com
Tel. No.:                 (610) 921-6658
Fax No.:                 (610) 939-8655
 
 
 
 
5

--------------------------------------------------------------------------------

 
 

 
If to Seller:


FirstEnergy Solutions Corp.
341 White Pond Dr.
Akron, OH  44320
Attention:  Lisa Medas
Email:                 lamedas@fes.com
Tel. No.:                 (330) 315-6848
Fax No.:                 (330) 315-7266


with a copy (which shall not constitute Notice) to:


Michael Beiting, Esq.
FirstEnergy Corp.
76 South Main Street
Akron, OH  44308
Email:                 beitingm@firstenergycorp.com
Tel. No.:                 (330) 384-5795
Fax No.:                 (330) 384-3875




[Signature pages follow]
 
 
 
 
 
 
 
 
 

 
6

--------------------------------------------------------------------------------

 

 
 
     IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
duly authorized officers of the Parties as of the date first above written.




FirstEnergy Solutions Corp.




By:           /s/ Ali Jamshidi
 
 
Name:  Ali Jamshidi
Title:    Vice President

           
 
 
 
 
 
 
 
 

[Signature Page to Fourth Restated
Partial Requirements Agreement]


 
 

--------------------------------------------------------------------------------

 

           IN WITNESS WHEREOF, this Agreement has been executed and delivered by
the duly authorized officers of the Parties as of the date first above written.




Metropolitan Edison Company
Pennsylvania Electric Company
The Waverly Electric Power and Light Company




By:           /s/ Richard R. Grigg
 
Name:  Richard R. Grigg

 
Title:    President

 
 
 
 
 
 
 
 
 

 

[Signature Page to Fourth Restated
Partial Requirements Agreement]


 
 

--------------------------------------------------------------------------------

 
